11th
Court of Appeals
                                                                  Eastland,
Texas
                                                                        Opinion
 
Stith Reece Edmondson,
III
Appellant
Vs.                   No.
11-01-00208-CR B Appeal from Palo Pinto County
State of Texas
Appellee
 
The jury
convicted appellant of aggravated assault of a public servant in Trial Court
Cause No. 11,217.  The jury then
assessed punishment at confinement for life and a $10,000 fine.  The trial court imposed the sentence on May
6, 1999.  On July 20, 2000, this court
affirmed the conviction and sentence but remanded the cause with directions to
the trial court to modify the sentence to delete the deadly weapon
finding.  Stith Reece Edmondson, III v.
State, No. 11-99-00124-CR (Tex.App - Eastland 2000, pet=n ref=d)(opinion not published).  On
February 8, 2001, the trial court entered a corrected judgment, and appellant
perfected this appeal.
 On April 11, 2002, this court issued an order
requesting that appellant respond showing grounds for continuing the
appeal.  Appellant has responded by
filing a motion to abate the proceedings and an amended motion to abate the
proceedings.  Appellant contends that he
is not appealing from the trial court=s corrected judgment entered on February 8, 2001, but that he is
instead appealing from the June 7, 2001, order of the trial court overruling
his motion for new trial based on newly discovered evidence.  Appellant seeks the removal of this court=s April 11 order from the record.
 An appeal is perfected not from the order on
the motion for new trial but from the underlying conviction.  TEX.R.APP.P. 26.2(a).  Moreover, the record before this court
reflects that neither of appellant=s motions for new trial were timely. 
TEX.R.APP.P. 21.4.   Appellant
filed a Amotion for new trial - newly discovered
evidence@ on December 18, 2000, and filed an Aamended - motion for new trial - newly
discovered evidence@ on
March 21, 2001.  
 




Both of
appellant=s motions to abate the proceedings are
overruled.  The appeal is dismissed for
want of jurisdiction.  
 
PER
CURIAM
 
May 16, 2002
Do not publish.  See TEX.R.APP.P. 47.3(b).
Panel consists of: Arnot, C.J., and
Wright, J., and McCall, J.